EXHIBIT 10.23

SEAGATE TECHNOLOGY

2004 STOCK COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

(with acknowledgement of Compensation Recovery Policy)

Seagate Technology (the “Company”) has awarded you Restricted Stock Units,
pursuant to the provisions of the Company’s 2004 Stock Compensation Plan (the
“Plan”), the Restricted Stock Unit Grant Notice (including any attachments
thereto, “Grant Notice”) and this Restricted Stock Unit Agreement (including any
attachments hereto, “Agreement”) (collectively, the “Award”). Defined terms not
explicitly defined in this Agreement or the Notice but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award are as follows:

1. GRANT OF RESTRICTED STOCK UNITS. You are entitled to the aggregate number of
restricted stock units (the “Restricted Stock Units”) specified in your Grant
Notice pursuant to the terms and conditions of this Agreement. Each restricted
stock unit represents the right to receive one share of the Company’s Common
Stock (the “Common Stock”), subject to the terms and conditions set forth in the
Grant Notice, this Agreement, and the Plan, each as amended from time to time.

2. VESTING & SETTLEMENT. Subject to the limitations contained herein, the
Restricted Stock Units will vest as provided in the Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service with the
Company and its Subsidiaries and Affiliates (“Termination”). Upon the vesting of
any Restricted Stock Units, as promptly as is reasonably practicable, shares of
Common Stock shall be issued to you and the Company shall deliver to you a stock
certificate or other appropriate documentation evidencing the number of shares
of Common Stock of the Company issued in settlement of such vested Restricted
Stock Units. Notwithstanding anything to the contrary, the settlement of the
Restricted Stock Units shall be conditioned upon your making adequate provision
for federal, state or other tax withholding obligations, if any, which arise
upon the settlement of the Restricted Stock Units.

3. TERMINATION. In the event your Termination, you shall forfeit any or all of
the Restricted Stock Units that have not vested as of the date of Termination.

4. RIGHTS AS HOLDER OF RESTRICTED STOCK UNITS. You shall have no rights as a
stockholder of the Company with respect to your Restricted Stock Units until the
date of issuance to you of a certificate or other evidence of ownership
representing Common Stock of the Company.

5. NUMBER OF SHARES. The number of shares of Common Stock subject to your
Restricted Stock Unit Award may be adjusted from time to time for changes in
capitalization, as provided in Article XIII of the Plan.

6. SEAGATE TECHNOLOGY COMPENSATION RECOVERY FOR FRAUD OR MISCONDUCT POLICY. The
Participant hereby acknowledges and agrees that the Participant and the award
evidenced by this Agreement are subject to the Seagate Technology Compensation
Recovery for Fraud and Misconduct Policy as in effect from time to time, a
current copy of which is attached hereto as Exhibit A. To the extent the
Participant is subject to the policy, the terms and conditions of the policy are
hereby incorporated by reference into this Agreement.



--------------------------------------------------------------------------------

7. SECURITIES LAW COMPLIANCE. You will not be issued any shares under your Award
unless the shares are either (a) then registered under the Securities Act or
(b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

8. TRANSFERABILITY. The Restricted Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant without the prior written consent of the Company and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10. TAX CONSEQUENCES. Set forth below is a brief summary as of the Grant Date of
certain United States federal income tax consequences of the award of Restricted
Units. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE, LOCAL OR
FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO YOU. YOU UNDERSTAND THAT THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THAT THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE.

(a) You shall recognize ordinary income at the time or times your Restricted
Units vest and are settled by delivery of the shares subject thereto to you in
an amount equal to the fair market value of such shares on each such settlement
date and the Company shall be required to collect all the applicable withholding
taxes with respect to such income.

(b) You will be solely responsible for the payment of all U.S. federal income
and other taxes, including any state, local or non-U.S. income or employment tax
obligation that may be related to the Shares, including any such taxes that are
required to be withheld and paid over to the applicable tax authorities (the
“Tax Withholding Obligation”).

(c) Unless the Company, in its sole discretion, chooses to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (d) below,
your acceptance of this Agreement constitutes your instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on your behalf a whole number of shares from those shares
issuable to you upon settlement of the Restricted Stock Units as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
applicable Tax Withholding Obligation. Such shares will be sold on the day the
Tax Withholding Obligation

 

2



--------------------------------------------------------------------------------

arises or as soon thereafter as practicable. You will be responsible for all
brokers’ fees and other costs of sale, which fees and costs may be deducted from
the proceeds of the foregoing sale of shares, and you agree to indemnify and
hold the Company and any brokerage firm selling such shares harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed your Tax Withholding Obligation, such excess cash
will be deposited into the securities account established with the brokerage
service provider for the settlement of your Restricted Stock Units. You
acknowledge that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy your Tax Withholding Obligation. Accordingly,
you agree to pay to the Company as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of shares described above.

(d) At any time before any Tax Withholding Obligation arises, the Company may,
in its sole discretion, elect to satisfy your Tax Withholding Obligation through
share withholding pursuant to this Section 9(d). As such, to the extent the
Company makes such an election, you hereby authorize the Company to withhold
shares otherwise deliverable upon settlement of the Restricted Stock Units
having a Fair Market Value on the date of settlement equal to the amount
required to be withheld; an amount sufficient to satisfy the applicable Tax
Withholding Obligation.

(e) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue any shares subject
to your Restricted Stock Units.

11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

12. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assignees.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

13. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

SEAGATE TECHNOLOGY COMPENSATION RECOVERY FOR FRAUD OR MISCONDUCT

POLICY

Effective January 29, 2009

The Seagate Technology Compensation Recovery for Fraud or Misconduct Policy is
intended to support accurate disclosure by recovering compensation paid to an
executive covered by this policy where such compensation was based on
incorrectly reported financial results due to the fraud or willful misconduct of
the executive who received such compensation.

Employees Covered:

“Executive” is defined as U.S. employees of Seagate Technology or one of its
subsidiaries (the “Company”) at the Senior Vice President level or above and any
other officers subject to Section 16 of the Securities Exchange Act of 1934, as
amended.

Compensation Covered:

The repayment and other obligations of an Executive described in this policy
apply to any bonus paid, stock grant issued (whether or not vested) and/or
vested during the covered period, or stock option exercised during the covered
period, defined as the period commencing with the later of the effective date of
this policy or the date that is four years prior to beginning of the fiscal year
in which a restatement is announced and ending on the date recovery is sought
pursuant to this policy; provided, however, that in no event shall this policy
apply to any stock or option award granted before the effective date of this
policy.

Fraud or Misconduct:

For the purposes of this policy, “Fraud” or “Misconduct” shall mean any of the
following events that are significant contributing factors to a restatement of
the Company’s financial results, as determined pursuant to “Determination of
Fraud or Misconduct”, below: (A) embezzlement or theft by the Executive, (B) the
commission of any act or acts on the Executive’s part resulting in the
conviction (or plea of guilty or nolo contendere) of such Executive of a felony
under the laws of the United States or any state (or equivalent law of any
jurisdiction outside of the United States), (C) Executive’s willful malfeasance
or willful misconduct in connection with Executive’s financial reporting
obligations for the Company, or (D) Executive’s other misrepresentation, act, or
omission which is materially injurious to the Company’s financial reporting
obligations.

Recovery Event:

A recovery event occurs when:

 

  •  

The Company issues a restatement of financial results, and

 

  •  

The independent members of the Board of Directors determine in good faith that
the Fraud or Misconduct of an Executive covered by this policy was a significant
contributing factor to such restatement, and

 

4



--------------------------------------------------------------------------------

  •  

During the covered period, (i) some or all of a bonus previously paid or
performance-based stock grant that vested prior to such restatement, in either
case, having a value of at least $100,000, would not have been paid or become
vested, as applicable, based upon the restated financial results, (ii) the
Executive exercised one or more stock options, sold the Company’s common shares
acquired upon such exercises and in the aggregate realized proceeds of at least
$100,000 or (iii) the Executive sold the Company’s common shares attributable to
one or more non-performance-based stock grants and in the aggregate realized
proceeds of at least $100,000.

Determination of Fraud or Misconduct:

The determination of whether an Executive’s Fraud or Misconduct was a
significant contributing factor to the Company’s restatement of financial
results shall only be made by the affirmative vote of a majority of all of the
independent members of the Board at an in-person meeting of the independent
members of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive, with or without legal counsel,
is given an opportunity to be heard at such meeting). Any determination by the
Board pursuant to this policy shall be subject to the Executive’s right to
review by an arbitrator pursuant to procedures set forth in the Seagate
Executive Severance and Change of Control Plan, a copy of which is attached
hereto.

Repayment Obligation:

Upon receiving from the Company the revised calculations and determination of
the independent members of the Board of Directors setting forth the amount of a
previously paid bonus or bonuses that would not have been paid and/or a
performance-based stock grant or grants that would not have vested, in all cases
based upon the restated financial results, and/or the proceeds of sales of
shares acquired upon the exercise of stock options or following the vesting of
any non-performance-based stock grants, the affected Executive will be required
to deliver, within 30 days of such written notification of the amount due, to
the Company an amount in equal to: (i) the bonus payments that would not have
been made during the covered period had the restated financial results been used
to determine such bonus awards; (ii) with respect to a performance-based stock
grant that was issued and/or vested during the covered period, an amount in cash
or equivalent value in the Company’s common shares (or a combination of the two)
equal to the net proceeds realized by the Executive upon the issuance and, if
applicable, subsequent sale of any stock that would not have been issued or
vested based upon the restated financial results; (iii) with respect to any
stock option that was exercised during the covered period, an amount in cash
equal to the net proceeds realized by the Executive upon the sale during the
covered period of some or all of the stock acquired upon the exercise of such
stock option; and (iv) with respect to the sale of shares following the vesting
of any non-performance-based stock grant, an amount in cash determined by the
independent members of the Board of Directors to be attributable to the
Executive’s Fraud or Misconduct. The Executive shall also immediately comply
with any instructions delivered by the Company with respect to any of the
Company’s common shares that have not yet been sold or otherwise disposed of and
would not have been issued or vested based upon the restated financial results.
For this purpose, “net proceeds” shall be net of any brokerage commissions and
amounts paid to the Company to satisfy the aggregate exercise price and/or tax
withholding obligations paid in respect of the award. With respect to amounts to
be paid in cash, the form of payment may be a certified cashier check, money
transfer, or other method as approved by the Board of Directors.

Other Terms:

The Company shall be able to enforce the repayment obligation described in this
policy by all legal means available, including, without limitation, by
withholding such amount from other sums owed to the affected Executive.

 

5